Citation Nr: 1326054	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic right ear disability claimed as right eardrum popping and Eustachian tube dysfunction.

2.  Entitlement to service connection for a chronic esophageal disability claimed as esophageal reflux disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis.

4.  Entitlement to an initial compensable evaluation for acne.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania and Roanoke, Virginia.  The case came to the Board from the Roanoke RO.

The issues of entitlement to an initial evaluation in excess of 10 percent for right hip bursitis, and entitlement to an initial compensable evaluation for acne are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic right ear disability claimed as right eardrum popping and Eustachian tube dysfunction that is related to active service.

2.  The Veteran does not have a chronic esophageal disability claimed as esophageal reflux disease that is related to active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic right ear disability claimed as right eardrum popping and Eustachian tube dysfunction that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  The Veteran does not have a chronic esophageal disability claimed as esophageal reflux disease that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 5013, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recent readjudicated in June 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a chronic right ear disability claimed as right eardrum popping and Eustachian tube dysfunction and for a chronic esophageal disability.  The Board notes at this point that service connection has been established for tinnitus.  Service connection was denied for hearing loss, vertigo, and Meniere's in a June 2013 rating decision which as of yet has not been appealed.  Thus, the Board will restrict its discussion regarding a right ear disability to the symptoms of right ear popping and symptoms of Eustachian tube dysfunction.  
 
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of a chronic right ear disorder manifested by popping or Eustachian tube dysfunction or a chronic esophageal disorder was factually shown during service.  

A health record dated in July 2004 for post deployment screening, the Veteran reported nausea with vomiting during deployment.  

A letter from Dr. Chun dated in August 2009 indicates that he performed an otoscopy on the Veteran in August 2005 and noticed a mild perforation of the tympanic membrane.

A health record dated in February 2006 indicates that the Veteran presented for follow up for perforated right tympanic membrane in August 2005 during deployment.  At that time, the Veteran reported no earache, that his ears felt pressured, and there was a popping noise in his ears.  After physical examination, which showed intact tympanic membranes unscarred, the Veteran was diagnosed as having Eustachian tube dysfunction; however, the physician noted that the Veteran's symptoms were also consistent with allergic rhinitis as well.

A post deployment health reassessment dated in May 2006 indicates that the Veteran had health concerns about his "ears popping."

A health record dated in July 2006 noted that the Veteran complained of mild intermittent dysphagia with solid food only for five years and heartburn.  After physical examination, the Veteran was diagnosed as having esophageal reflux, and a trial of Prilosec was prescribed.     

A health record dated in March 2007 noted problems including Eustachian tube dysfunction and esophageal reflux.  

On the Report of Medical History completed by the Veteran in conjunction with his separation physical in March 2007, the Veteran reported having a hole in his right eardrum and constant popping in August 2005, indigestion in February 2005 and difficulty swallowing depending on the food he was eating.  On the clinical examination for separation from service, however, the Veteran's ears, ear drums, abdomen, and viscera were evaluated as normal.

Despite findings in service of ear and reflux symptoms, the Board cannot conclude a "chronic" right ear or gastric condition was incurred during service.  That an injury or illness occurred in service alone is not enough; there must be chronic disability resulting from that injury or illness.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  

The Veteran underwent VA examinations in August 2007.  The Veteran reported that he had reduced appetite and problems swallowing.  The Veteran also reported dysphagia, heartburn, scapular pain, reflux and regurgitation of stomach contents.  He denied epigastric pain, arm pain, haematemesis, black tarry stools, and nausea and vomiting.  Physical examination demonstrated no striae on the abdominal wall, no superficial distension of the veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  Upper GI series results were within normal limits.  The examiner indicated that there was no diagnosis of esophageal reflux.    
    
The Veteran reported that he had a watery discharge and right ear pain and popping but had not received treatment for the condition.  Physical examination demonstrated right side auricle, external ear, and tympanic membrane within normal limits.  There was no ear disease, no active infection, no disturbance of balance, no finding of upper respiratory disease, no staggering gait, and no cerebella gait on examination.  The immittance test result was also within normal limits.  The examiner indicated that there was no diagnosis of Eustachian tube dysfunction and no diagnosed of right ear drum popping.  

The post-service medical records are absent any complaints of or treatment for Eustachian tube dysfunction or esophageal reflux. 

In July 2009, the Veteran was seen by a private ENT specialist for complaints of tinnitus, aural fullness, and vertigo.  In August 2009, the Veteran underwent auditory brainstem response testing, distortion product otoacoustic emissions testing, cochlear hydrops analysis masking procedure, visual ocular control testing, and videonystagmography.  The results of the auditory brainstem response testing, distortion product otoacoustic emissions testing, and cochlear hydrops analysis masking procedure were normal.  The visual ocular control testing showed abnormal tracking in higher frequencies but noted that this could be related to patient performance.  The videonystagmography results were also abnormal and suggestive of right peripheral vestibular pathology; however, it was noted that abnormal tracking should be interpreted with caution as patient performance may have contributed.  Diagnoses of subjective tinnitus, sensorineural hearing loss, and peripheral vertigo were noted.  The physician noted that the presence of low frequency hearing impairment, episodic vertigo, and ringing all suggest Menieres syndrome affecting his right ear.  

MRI in October 2009 showed unremarkable internal auditory canals.

The Veteran underwent VA examination in January 2013 at which time the examiner stated, 

Meniere's syndrome and eustachian tube dysfunction are 2 separate and unrelated diagnoses.  For this patient the eustachian tube dysfunction with popping of the ear caused by a sudden change in middle ear pressure from a negative to positive pressure (abnormal tympanogram) and pressure on the right ear when flying is more likely related to his significant septal deviation toward the right side and history of seasonal allergies/nasal congestion in the am.  Meniere's syndrome is associated with a fullness in the ear (tympanogram is normal indicating normal middle ear pressure) which often heralds the onset of a vertigo spell and does not result in popping of the ear because the middle ear pressure is normal.  Meniere's syndrome involves the inner ear function as opposed to the middle ear with eustachian tube dysfunction.  A patient may have both conditions but one does not cause the other.

In addition, the Veteran has submitted several lay statements from people who knew him during service.  These lay statements indicate that the Veteran had tinnitus, vertigo, bouts of dizziness, pressure, and hearing problems, trouble swallowing and indigestion, during service.  The Veteran's mother, who is also a nurse, also noted that the Veteran did not any problems with symptoms of the issues on appeal before service and that he started complaining about his medical concerns during service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnoses and nexus of a chronic disability manifested by eustachian tube dysfunction and right ear popping and a chronic disability manifested by esophageal reflux falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Thus, the medical evidence fails to show that the Veteran currently suffers from a chronic right ear disability manifested by Eustachian tube dysfunction and right ear popping, and a chronic disability manifested by esophageal reflux.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of medical evidence that a chronic right ear disability manifested by Eustachian tube dysfunction or right ear popping exists and was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a chronic right ear disability have not been established.  38 C.F.R. § 3.303.  Similarly, in the absence of medical evidence that a chronic disability manifested by esophageal reflux exists and was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a chronic esophageal disability have not been established.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic right ear disability claimed as right eardrum popping and Eustachian tube dysfunction is denied.

Entitlement to service connection for a chronic esophageal disability claimed as esophageal reflux disease is denied.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for right hip bursitis, the last VA examination conducted to determine the current severity of the Veteran's right hip bursitis was conducted in August 2007.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.

With respect to the issue of entitlement to an initial compensable evaluation for acne, the Veteran has argued that he continues to have deep acne, including deep flamed nodules and pus-filled cysts which flare up at different times of the month with itching and severe shedding of the skin.  Generally, if the record indicates that the appellant's condition includes both active and inactive stages, VA must provide an examination during an active stage.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Thus, it is the Board's opinion that VA examinations should be conducted to determine the current severity of his service connected right hip bursitis and acne.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right hip bursitis and acne that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the current severity of his service-connected right hip bursitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

* The examiner should determine the current severity of his service-connected right hip bursitis.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  

* The examiner should be asked to determine whether the Veteran's right hip exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

* The examiner should identify any neurological manifestations of the Veteran's service-connected right hip bursitis, identify all nerve(s) involved, if any, and degree of impairment to include all symptoms and manifestations.

3.  The Veteran should be afforded the appropriate VA dermatology examination during a flare-up, if possible, to determine the current severity of his service-connected acne.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.
  
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


